Citation Nr: 9913901	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a tear of the dura as the 
result of surgical treatment by the Department of Veterans 
Affairs in February 1989.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a defect of the right tegmen as the 
result of surgical treatment by the Department of Veterans 
Affairs in February 1989.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability manifested by additional 
pain in the right ear and temple as the result of surgical 
treatment by the Department of Veterans Affairs in February 
1989.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional hearing loss as the result 
of surgical treatment by the Department of Veterans Affairs 
in February 1989.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional tinnitus as the result of 
surgical treatment by the Department of Veterans Affairs in 
February 1989.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability manifested by numbness 
and tingling of the legs as the result of surgical treatment 
by the Department of Veterans Affairs in February 1989.

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability of the right shoulder as 
the result of surgical treatment by the Department of 
Veterans Affairs in February 1989.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability of the left upper arm and 
shoulder as the result of surgical treatment by the 
Department of Veterans Affairs in February 1989.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, and in January 1998 and June 1998 by the RO in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  There is no current residual disability of a tear of the 
dura which occurred during VA ear surgery in February 1989.  

2.  There is no competent medical evidence that VA ear 
surgery in February 1989 resulted in a defect of the right 
tegmen.

3.  There is no competent medical evidence that VA ear 
surgery in February 1989 resulted in a disability manifested 
by additional pain in the right ear and temple, additional 
hearing loss, or additional tinnitus.  

4.  There is no competent medical evidence that VA ear 
surgery in February 1989 resulted in a disability manifested 
by numbness and tingling of the legs, a disability of the 
right shoulder, or a disability of the left upper arm and 
shoulder.  


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of a tear of the dura as the result of VA 
surgical treatment in February 1989 is not warranted.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).

2.  Claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a defect of the right 
tegmen, a disability manifested by additional pain in the 
right ear and temple, additional hearing loss, additional 
tinnitus, a disability manifested by numbness and tingling of 
the legs, a disability of the right shoulder, and a 
disability of the left upper arm and shoulder as the result 
of VA surgical treatment in February 1989 are not well 
grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Applicable regulations provide that, in determining that 
additional disability exists, the following considerations 
will govern:  The veteran's physical condition immediately 
prior to the claimed disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition; and, as applied to medical or surgical 
treatment, the physical condition prior to the claimed injury 
or disease will be the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b) (1998).  

Applicable regulations also provide that, in determining 
whether additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA surgical treatment, the 
following considerations will apply:  

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of the VA surgical treatment; and 

(3) Compensation is not payable for the necessary 
consequences of surgical treatment properly administered with 
the expressed or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result, or were 
intended to result, from the surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2)(3) (1998).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim prior to 
October 1, 1997, the only issue before the Board is whether 
he has suffered additional disability as the result of VA 
surgical treatment in February 1989.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  A 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
thus requires medical evidence that additional disability 
existed after the VA medical or surgical treatment in 
question and, also, medical evidence of a nexus, or link, 
between the additional disability, if any, and the VA 
treatment.  Cf. Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd. 78 
F.3d 604 (Fed. Cir.1996) (table).  

The veteran underwent ear surgery at a VA medical center 
(VAMC) in February 1989.  The procedures performed at that 
time were a revision mastoidectomy on the right, repair of a 
dural tear, and placement of a lumbar drain.  The veteran has 
alleged that the VA surgery caused multiple additional 
disabilities.  

I.  Residuals of a Tear of the Dura

In February 1989, the veteran was admitted to the VAMC with a 
history of multiple right ear surgeries and a complaint of 
almost constant pain in the right ear and temple.  A 
preoperative CT (computerized tomography) scan showed a bony 
defect in the tegmen tympani.  

The operative report noted a defect in the tegmen mastoideum 
and indicated that, during surgery, there was a cerebrospinal 
fluid (CSF) leak.  A neurosurgeon noted in the veteran's 
chart that:  He had been called when the veteran suffered a 
dural tear over the petrous bone; the tear resulted in a 
small hole, which could not be closed, primarily because of 
its location; the ear, nose, and throat surgeon placed a 
graft of temporalis fascia over the leak; and he was going to 
place a lumbar drain to reduce the possibility of a 
persistent CSF fistula.  

At followup in March 1989, three weeks after surgery, there 
was no sign of ear infection.  In April 1989, at a VA 
neurosurgery clinic, the assessment was status post dural 
leak repair, with the problem resolved from a neurosurgical 
perspective.  In October 1989, at an otolaryngology-head and 
neck surgery conference, a CT scan report was reviewed, and 
no CSF leak was found.  Later, a CT scan in February 1991 
showed no evidence of recurrent infection or a CSF leak.  

A report of a CT scan in July 1997 made no reference to any 
tear of the dura.  

A VA physician who conducted a peripheral nerves examination 
in November 1997 noted the veteran's complaint that he still 
had fluid draining down the back of his throat.  The examiner 
stated, "The fact that he is aware of fluid running down his 
throat makes me believe that the dural leak is still 
present."

Another VA physician, who reviewed the veteran's chart in 
December 1997, found that the VA ear surgery in February 1989 
resulted in CSF leakage but did not exacerbate the veteran's 
chronic right ear problem.  He stated, "It is not quite clear 
from the operative report whether this CSF leak was the 
result of the surgery or it was present even prior to 
surgery."  

Because of the comment by the VA examiner in November 1997 
concerning the presence of a dural leak, the Board has found 
the claim for compensation for residuals of a tear of the 
dura to be well grounded.  In view of the complexity of the 
medical question presented, the Board referred the veteran's 
claims file to the Veterans Health Administration (VHA), 
pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 1991), 
38 C.F.R. § 20.901 (1998).  The matter was referred to the 
Chief of Otolaryngology-Head and Neck Surgery at a VAMC, for 
review of the veteran's medical records and opinions on the 
following questions:  

(1) Did the defect or tear of the dura exist prior to VA ear 
surgery on February 24, 1989, or did it occur during the 
surgical procedure?  

(2) If the defect or tear of the dura occurred during the 
surgery, was the defect or tear certain to occur during a 
revision mastoidectomy performed on the veteran at that time? 

(3) In any event, does the veteran currently have any 
postoperative residual disability which is related to a 
defect or tear of the dura?  Does he have any residual 
disability which is related to past or present CSF leakage?  

The chief of otolaryngology replied as follows:  

It was his opinion that the dura defect 
did not exist prior to surgery, but 
rather it occurred during the surgery.  
There was nothing in the record prior to 
February 24, 1989, to suggest spinal 
fluid leak, or recurrent meningitis, nor 
was there evidence at the time of surgery 
of a soft tissue effort to heal the 
defect; 

The defect or tear was not certain to 
occur during a revision mastoidectomy 
performed on the veteran at that time.  
Dural defects or tears are neither common 
nor expected.  However, they may occur 
without fault, especially during revision 
surgery such as that which was performed 
on the appellant;

The veteran does not currently have any 
postoperative residual disability related 
to the defect or tear of the dura.  The 
only postoperative disability related to 
defect or tear in the dura is a spinal 
fluid leak, which the veteran does not 
have.  The statement that 'he is aware of 
fluid running down his throat makes me 
believe that the dural leak is still 
present' is a misstatement, based on lack 
of surgical knowledge.  The purpose of 
the mastoidectomy procedure performed was 
to provide drainage from the affected 
area to the outside (the ear 
canal/mastoid bowl).  In closing the 
wound, the eardrum is laid along the 
facial nerve.  This separates the 
operative site from the meso-tympanum, 
and drainage from the operative site 
could not reach the eustachian tube; 
accordingly, a spinal fluid leak from the 
operative site cannot reach the throat.  
Following the procedure performed on the 
veteran, any leak from the operative site 
would appear in the mastoid bowl, and no 
such leak has been seen.  Nor has there 
been recurrent meningitis, which would be 
an expected complication if a leak were 
present.  It should be noted that 
iatrogenic dural defects are common; they 
occur routinely with every surgical 
approach to the central nervous system, 
are repaired, and cause no problem;  

The veteran does not have any residual 
disability which is related to past or 
present CSF leakage.  Except for leakage 
of CSF and/or recurrent meningitis, 
neither of which the veteran has, CSF 
leak from this area is silent.  It does 
not cause hearing loss or ear pain.  


The Board finds the opinion of the VHA specialist to be clear 
and convincing evidence that the veteran does not have any 
current residual disability related to the defect or tear of 
the dura which occurred during VA ear surgery in February 
1989.  Notwithstanding the representative's assertions to the 
contrary, the VHA opinion, which was provided after a review 
of the preoperative, operative, and postoperative records, 
contains a detailed rationale, based on clinical findings and 
scientific knowledge.  The Board finds that the VHA opinion 
is of greater probative value than the comment of the VA 
examiner in November 1997 concerning a dural leak and, 
therefore, the preponderance of the evidence is against the 
claim for residuals of a tear of the dura as the result of VA 
surgical treatment in February 1989.  38 U.S.C.A. § 1151. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a tear of the dura, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b) (West 1991).  

II.  Defect of the Right Tegmen

In February 1989, prior to the VA ear surgery, the veteran 
underwent a coronal CT scan of temporal bones.  The CT scan 
showed a bony defect in the tegmen tympani measuring 
approximately 4 millimeters from the medial to lateral margin 
and approximately 3 millimeters from the anterior to 
posterior margin.  There has been no clinical finding or 
diagnostic study showing that VA surgery in February 1989 
resulted in any change in the defect of the tegmen.  The 
claim for compensation under 38 U.S.C.A. § 1151 for a defect 
of the tegmen is thus not well grounded and will be denied on 
that basis.  38 U.S.C.A. § 5107(a). 

III.  Additional Pain, Hearing Loss, and Tinnitus

The veteran has alleged that, following VA ear surgery in 
February 1989, he experienced additional pain in the right 
ear and temple, additional hearing loss, and additional 
tinnitus.   The question of whether such complaints may 
reasonably be related to the surgical procedures performed in 
February 1989 is, the Board finds, a medical question.  

The February 1989 VA operative report noted that the veteran, 
who had already undergone several ear surgeries, had had 
recurrent deep-seated ear and head pain, and that he was deaf 
in the right ear.  VA and private treatment records show 
that, prior to VA ear surgery in February 1989, the veteran 
had persistent tinnitus.  In January 1990, the veteran had 
complained to a private physician that recent ear surgery had 
aggravated his tinnitus.  

At discharge from the VA medical center in March 1989, after 
ear surgery, it was noted that the veteran did not complain 
of having a headache.  At a VA otolaryngology-head and neck 
surgery clinic in February 1991, it was noted that the 
veteran had had persistent mid-head pain before and since VA 
ear surgery in February 1989.  At a VA ear, nose, and throat 
(ENT) clinic in February 1991, the veteran complained of 
severe, deep temporal pain, which appeared to come from the 
right temporomandibular joint; the treating physician found 
that the veteran's pain was not otogenic, and referred him to 
the dental service.  

In December 1997, a VA ENT physician reported an opinion 
that, while the veteran's headaches, hearing loss, and 
tinnitus were apparently not relieved by the February 1989 VA 
ear surgery, the surgery did not aggravate those conditions.  
That opinion is not contradicted by any other medical 
evidence of record.  There is thus no competent medical 
evidence that VA surgical treatment resulted in additional 
hearing loss, additional tinnitus, or a disability manifested 
by additional pain in the right ear and temple.  The claims 
for compensation under 38 U.S.C.A. § 1151 for such additional 
disabilities are thus not well grounded and will be denied on 
that basis.  38 U.S.C.A. § 5107(a).  

IV.  Numbness and Tingling of Legs

A VA discharge summary in March 1989 noted that the veteran 
had no complaints, following ear surgery concerning any loss 
of sensation, or tingling or numbness, of the lower 
extremities.  

In a statement received in February 1991, the veteran alleged 
that, during VA ear surgery in February 1989, a "spinal tap" 
was performed, which made his legs numb until August 1989, 
and that, at times, when he was tired, the tingling and 
numbness of his legs would return.  At a personal hearing in 
August 1992, the veteran testified that he still had numbness 
of the legs.  

At a VA neurological examination in November 1997, the 
examiner found no current evidence of tingling and numbness 
of the lower extremities to account for any disability.  As 
there is no competent medical evidence that the veteran has a 
neurological disability manifested by tingling and numbness 
of the lower extremities, the claim for compensation under 
38 U.S.C.A. § 1151 for such a disability is not well grounded 
and will be denied on that basis.  38 U.S.C.A. § 5107(a).  

V.  The Upper Extremities

The veteran contends that he sustained disabilities of the 
right shoulder and the left upper arm and shoulder as the 
result of VA ear surgery in February 1989.  In a statement 
received in July 1996, he said, "they must have pulled my 
arms in the process" of the surgery.  

Records of the veteran's hospitalization for ear surgery at a 
VAMC in February and March 1989 are negative for a complaint 
or finding of an injury to either shoulder.  VA X-rays of the 
right shoulder in May 1997 showed findings consistent with a 
supraspinatus tear.  X-rays of the left shoulder showed 
moderate narrowing of the left subacromial space.  At a VA 
orthopedic examination in May 1997, the examiner stated an 
opinion that there was no relationship between VA ear surgery 
in February 1989 and the veteran's current shoulder problems.  

There is no competent medical evidence of a nexus between VA 
surgical treatment in February 1989 and a disability of the 
right shoulder or a disability of the left upper arm and 
shoulder.  Claims for compensation under 38 U.S.C.A. § 1151 
for such additional disabilities are thus not well grounded 
and will be denied on that basis.  38 U.S.C.A. § 5107(a).  

The Board recognizes that the claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a defect of the 
right tegmen, a disability manifested by additional pain in 
the right ear and temple, additional hearing loss, additional 
tinnitus, a disability manifested by numbness and tingling of 
the legs, a disability of the right shoulder, and a 
disability of the left upper arm and shoulder are being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the veteran's claims on the merits, while 
the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make those claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a tear of the dura, a defect of the right 
tegmen, a disability manifested by additional pain in the 
right ear and temple, additional hearing loss, additional 
tinnitus, a disability manifested by numbness and tingling of 
the legs, a disability of the right shoulder, and a 
disability of the left upper arm and shoulder as the result 
of surgical treatment by the Department of Veterans Affairs 
in February 1989 is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

